Exhibit 10.15

 

EXECUTION VERSION

 

CONSENT AGREEMENT

 

THIS CONSENT AGREEMENT dated November 8, 2016 (this “Consent”) is entered into
among Interface, Inc., a Georgia corporation (the “Company”), the Designated
Borrower party hereto (together with the Company, the “Borrowers” and each a
“Borrower”), the Guarantors party hereto, the Multicurrency Lenders party hereto
and BANK OF AMERICA, N.A., as Administrative Agent. All capitalized terms used
but not otherwise defined herein shall have the meanings given to such terms in
the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and Bank of America, N.A.,
as Administrative Agent, Domestic Swing Line Lender and L/C Issuer, entered into
that certain Syndicated Facility Agreement dated October 22, 2013 (as amended by
that certain First Amendment to Syndicated Facility Agreement dated October 3,
2014, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the Company has requested consent to designate a certain Foreign
Subsidiary of the Company as a Designated Borrower pursuant to the terms of
Section 2.16 of the Credit Agreement;

 

WHEREAS, the Multicurrency Lenders party hereto agree to provide such requested
consent subject to the terms and conditions of this Consent;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.     Consent. Each of the undersigned Multicurrency Lenders and Loan Parties
hereby acknowledges, consents and agrees to Interface Eurasia Holdings S.à r.l.,
a Luxembourg Société à responsabilité limitée organized and existing under the
laws of Luxembourg, with registered office at 560 A, rue de Neudorf, L-2220,
Luxembourg, registered with the Luxembourg Trade and Companies Register
(Registre de Commerce et des Sociétés) under number B192108 (the “Designated
Borrower”), becoming a Designated Borrower pursuant to Section 2.16 of the
Credit Agreement.

 

2.     Amendments to Credit Agreement. Each of the undersigned Loan Parties,
Lenders and the Administrative Agent hereby agree that the Credit Agreement is
amended as follows:

 

(a)     Section 2.16 is amended by adding the following new clause (f) after
clause (e):

 

(f)     No Base Rate Loans. Notwithstanding anything contained to the contrary
in this Agreement or any other Loan Document, no Designated Borrower may borrow
Base Rate Loans under this Agreement.

 

(b)     Section 8.02(m) is amended to read as follows:

 

(m)     in connection with a corporate restructuring, Investments consisting of
the receipt or transfer of shares in first-tier Foreign Subsidiaries owned by
Interface Global Company or IOH (if Interface Global Company is dissolved prior
to) in one or more newly formed first-tier Foreign Subsidiaries including,
without limitation, all Investments held as of the date that Interface Eurasia
Holdings S.à r.l. (“Eurasia Holdings”) becomes a Designated Borrower in
accordance with Section 2.16 of this Agreement, by (i) Eurasia Holdings in
Interface Eurasia Enterprises S.à r.l. and (ii) IOH in Eurasia Holdings; and

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Conditions Precedent. This Consent shall be effective upon satisfaction
of the following conditions precedent in each case in a manner reasonably
satisfactory to the Administrative Agent and each Multicurrency Lender party
hereto (such date, the “Consent Effective Date”):

 

(a)     Consent. Receipt by the Administrative Agent of executed counterparts of
this Consent properly executed by a Responsible Officer of each Borrower, each
Guarantor, the Designated Borrower and by each Multicurrency Lender party hereto
and, for purposes of effectiveness of the amendment to the Credit Agreement set
forth in Section 2, receipt by the Administrative Agent of executed counterparts
of this Consent from each Required Lender.

 

(b)    Legal Opinion. Receipt by the Administrative Agent of a favorable opinion
of legal counsel to the Designated Borrower, addressed to the Administrative
Agent and each Multicurrency Lender party hereto, dated as of the Consent
Effective Date.

 

(c)     Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

 

(i)      copies of the articles of incorporation, formation or equivalent
charter document of the Designated Borrower, certified to be true and complete
as of a recent date by the appropriate Governmental Authority of the state or
other jurisdiction of its incorporation or organization, together with the
bylaws, operating agreement or equivalent document, in each case, certified by a
secretary or assistant secretary of the Designated Borrower to be true and
correct as of the Consent Effective Date;

 

(ii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Designated
Borrower as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Consent and the other
Loan Documents to which such Person is a party; and

 

(iii)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Designated Borrower is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.

 

(d)     OFAC, Patriot Act, Etc. Receipt by the Administrative Agent and any
requesting Multicurrency Lender party hereto of all documentation and other
information that the Administrative Agent or such Multicurrency Lender has
reasonably requested in order to comply with its ongoing obligations under
applicable “know your customer”, OFAC and Anti-Money Laundering Laws, including
the Patriot Act.

 

4.       Miscellaneous.

 

(a)     This Consent shall be deemed to be, and is, a Loan Document.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Each of the Borrowers, the Guarantors and the Designated Borrower
(i) acknowledges and consents to all of the terms and conditions of this
Consent, (ii) agrees that this Consent and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Credit
Agreement or the other Loan Documents or any certificates, documents, agreements
and instruments executed in connection therewith and (iii) affirms all of its
obligations under the Loan Documents.

 

(c)     Each of the Borrowers, the Guarantors and the Designated Borrower hereby
represents and warrants to the Administrative Agent and the Multicurrency
Lenders party hereto as follows:

 

(i)     such Person has taken all necessary action to authorize the execution,
delivery and performance of this Consent;

 

(ii)     this Consent has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (A)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity);

 

(iii)     no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Person of this Consent; and

 

(iv)     the representations and warranties of the Loan Parties set forth in
Article VI of the Credit Agreement and in each other Loan Document, or which are
contained in any document furnished in connection therewith, are true and
correct on and as of the date of this Consent, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of hereof, the representations and warranties contained in Section 6.05
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement.

 

(d)     This Consent may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Consent by telecopy, pdf or other similar electronic transmission shall
be effective as an original and shall constitute a representation that an
executed original shall be delivered.

 

(e)     Rules of Interpretation. Each of the parties hereto acknowledges and
agrees that, as used in this Consent and all other documents entered into or
delivered in connection herewith (including, without limitation, that certain
Designated Borrower Request and Assumption Agreement dated as of October 21,
2016 and those certain Revolving Notes of even date herewith), the word
“execute” (and all forms thereof) shall be interpreted to have the meaning
customarily given to such term in the United States as well as the meaning
customarily given to the transliterated meaning for the word “sign” (and all
forms thereof) in Luxembourg.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(f)     Governing Law; Jurisdiction; Etc.

 

(i)     GOVERNING LAW. THIS CONSENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS CONSENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
GEORGIA WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

(ii)     SUBMISSION TO JURISDICTION. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against ANY OTHER Party of the foregoing in any way relating to this
CONSENT or the transactions relating hereto, in any forum other than THE COURTS
OF THE STATE OF GEORGIA SITTING IN FULTON COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND ANY APPELLATE COURT FROM
ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
GEORGIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

(iii)     WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CONSENT IN ANY COURT REFERRED TO IN
PARAGRAPH (II) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(iv)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS CONSENT OR THE CREDIT AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

[Signature pages follow]

 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.

 

COMPANY: 

INTERFACE, INC.,

 

a Georgia corporation

 

By:           /s/ Patrick C. Lynch                         

Name:     Patrick C. Lynch

Title:       Senior Vice President

   

DESIGNATED

BORROWERS:

 

INTERFACE EUROPE B.V.,

a private limited liability company organized under the laws of the Netherlands

 

By:           /s/ Jan Hasselman                         

Name:     Jan Hasselman

Title:       Director

 

INTERFACE AUST PTY LIMITED,

a company organized under the laws of New South Wales, Australia

 

By:           /s/ Patrick C. Lynch                         

Name:     Patrick C. Lynch

Title:       Attorney

 

By:           /s/ Keith E. Wright                         

Name:     Keith E. Wright

Title:       Attorney

 

INTERFACE AUST. HOLDINGS PTY LIMITED,

a company organized under the laws of Queensland, Australia

 

By:           /s/ Patrick C. Lynch                         

Name:     Patrick C. Lynch

Title:       Attorney

 

By:           /s/ Keith E. Wright                         

Name:     Keith E. Wright

Title:       Attorney

                   

 

 

CONSENT AGREEMENT
INTERFACE, INC.

 

 
 

--------------------------------------------------------------------------------

 

 

 

INTERFACEFLOR (THAILAND) CO., LTD.

a company organized and existing under the laws of Thailand

 

By:           /s/ Patrick C. Lynch                         

Name:     Patrick C. Lynch

Title:       Director

 

By:           /s/ Raymond S. Willoch                         

Name:     Raymond S. Willoch

Title:       Director

 

[seal]

 

 

GUARANTORS:

FLOR, INC.,

 

a Georgia corporation

INTERFACE AMERICAS, INC.,

a Georgia corporation

INTERFACEFLOR, LLC,

a Georgia limited liability company

INTERFACE OVERSEAS HOLDINGS, INC.,

a Georgia corporation

RE:SOURCE AMERICAS ENTERPRISES, INC.,

a Georgia corporation

 

 

By:       /s/ Patrick C. Lynch                    

Name: Patrick C. Lynch

Title: Senior Vice President

 

INTERFACESERVICES, INC.,

a Georgia corporation

 

By:       /s/ Keith E. Wright                    

Name: Keith E. Wright

Title: Treasurer

 

INTERFACE REAL ESTATE HOLDINGS, LLC,

a Georgia limited liability company

 

By: Interface Americas Holdings, LLC, its sole member

 

By: Interface, Inc., its Manager

 

 

By:       /s/ Patrick C. Lynch                    

Name: Patrick C. Lynch

Title: Senior Vice President

 

 

 



 

CONSENT AGREEMENT
INTERFACE, INC.

 




 
 

--------------------------------------------------------------------------------

 



  

 

INTERFACE AMERICAS HOLDINGS, LLC,

a Georgia limited liability company

 

By: Interface, Inc., its Manager

 

 

By:       /s/ Patrick C. Lynch                    

Name: Patrick C. Lynch

Title: Senior Vice President

 

 

DESIGNATED BORROWER:    

Interface Eurasia Holdings S.à r.l.,

 

a Luxembourg Société à responsabilité limitée

 

By:      /s/ Keith J. Armstrong          
Name: Keith J. Armstrong
Title: Category A Manager

 

By:       /s/ Christophe     Fender          
Name: Christophe FENDER
Title: Category B Manager

               

 

 



 

CONSENT AGREEMENT
INTERFACE, INC.




 
 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:

bank of america, n.a.,
as Administrative Agent

         

By:      /s/ Maurice Washington               

Name: Maurice Washington

Title: Vice President

 

 

 

MULTICURRENCY LENDERS:

BANK OF AMERICA, N.A.,
as a Multicurrency Lender

     

By:      /s/ Brooke Wiehe                            

Name: Brooke Wiehe

Title: Senior Vice President

 

JPMORGAN CHASE BANK, N.A.,

as a Multicurrency Lender

 

By:     /s/ Blakely Engel                    

Name: Blakely Engel

Title: Vice President

 

REGIONS BANK,

as a Multicurrency Lender

 

By:      /s/ A. Barrett Dows                           

Name: A. Barrett Dows

Title:   Vice President

 

SUNTRUST BANK,

as a Multicurrency Lender

 

By:     /s/ Chris Hursey                                 

Name: Chris Hursey

Title:  Director

 

CITIBANK, N.A.,

as a Multicurrency Lender

 

By:     /s/ John Van Brederode                     

Name: John Van Brederode

Title: Vice President

 

 

 



 

CONSENT AGREEMENT
INTERFACE, INC.

   



 

 
 

--------------------------------------------------------------------------------

 

 

 

SYNOVUS BANK,

as a Multicurrency Lender

 

By:     /s/ John R. Frierson          

Name: John R. Frierson

Title:  Senior Vice President

 

BRANCH BANKING AND TRUST COMPANY,

as a Multicurrency Lender

 

By:     /s/ Brantley Echols          

Name: Brantley Echols

Title: Senior Vice President

 

US BANK NATIONAL ASSOCIATION,

as a Multicurrency Lender

 

By:     /s/ Marty McDonald          

Name: Marty McDonald

Title: AVP

 

BARCLAYS BANK PLC,

as a Multicurrency Lender

 

By:     /s/ Christopher M. Aitkin     

Name: Christopher M. Aitkin

Title:  Assistant Vice President

 

TD BANK, N.A.,

as a Multicurrency Lender

 

By:     /s/ Craig Welch          

Name: Craig Welch

Title:     Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Multicurrency Lender

 

By:     /s/ Rob Hoover          

Name: Rob Hoover

Title:  Vice President

 

 



 

 



 

CONSENT AGREEMENT
INTERFACE, INC.

 
 



 
 

--------------------------------------------------------------------------------

 

  

 

FIFTH THIRD BANK,

as a Multicurrency Lender

 

By:     /s/ Jonathan James          

Name: Jonathan James

Title:  SVP

 

 

 

ACKNOWLEDGED AND AGREED TO AS OF THE DATE OF THIS CONSENT SOLELY FOR THE PURPOSE
OF SECTION 2 OF THIS CONSENT AND FOR NO OTHER PURPOSE:

 

 

BANK OF AMERICA, N.A.,
as a Term Loan A Lender, L/C Issuer and Domestic Swing Line Lender

 

By:     /s/ Brooke Wiehe          

Name: Brooke Wiehe

Title:  Senior Vice President

 

BANK OF AMERICA, N.A., AUSTRALIAN BRANCH,

as Australian Swing Line Lender

 

By:     /s/ Karl Eisenhammer          

Name: Karl Eisenhammer

Title:   Vice President

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,

as European Swing Line Lender

 

By:     /s/ Fiona Malitsky               

Name: Fiona Malitsky

Title:   Vice President

 

BANK OF AMERICA, N.A., BANGKOK BRANCH,
as a Thai Lender

 

By:     /s/ Omkanya P., /s/ Nattaphan A.     

Name: Omkanya P./Nattaphan A.

Title:   Managing Director/Director

 

 

 

 

 

 



 

CONSENT AGREEMENT
INTERFACE, INC.

 
 



 
 

--------------------------------------------------------------------------------

 

  

 

BANK OF AMERICA, N.A. (THAILAND BRANCH),

as Thai Swing Line Lender

 

By:     /s/ Omkanya P., /s/ Nattaphan A.     

Name: Omkanya P./Nattaphan A.

Title:   Managing Director/Director

 

JPMORGAN CHASE BANK, N.A.,

as a Term Loan A Lender

 

By:     /s/ Blakely Engel          

Name: Blakely Engel

Title:   Vice President

 

REGIONS BANK,

as a Term Loan A Lender

 

By:     /s/ A. Barrett Dows               

Name: A. Barrett Dows

Title:   Vice President

 

SUNTRUST BANK,

as a Term Loan A Lender

 

By:     /s/ Chris Hursey          

Name: Chris Hursey

Title:   Director

 

PNC BANK, NATIONAL ASSOCIATION,

as a Term Loan A Lender

 

By:     /s/ Rob Hoover          

Name: Rob Hoover

Title:   Vice President

 

CITIBANK, N.A. BANGKOK BRANCH,

as a Thai Lender

 

By:     /s/ John Van Brederode     

Name: John Van Brederode

Title:   Vice President

 

 



 

CONSENT AGREEMENT
INTERFACE, INC.


 



 
 

--------------------------------------------------------------------------------

 

 

 

 

 

SYNOVUS BANK,

as a Term Loan A Lender

 

By:     /s/ John R. Frierson          

Name: John R. Frierson

Title:   Senior Vice President

 

BRANCH BANKING AND TRUST COMPANY,

as a Term Loan A Lender

 

By:     /s/ Brantley Echols          

Name: Brantley Echols

Title:   Senior Vice President

 

US BANK NATIONAL ASSOCIATION,

as a Term Loan A Lender

 

By:     /s/ Marty McDonald                    

Name: Marty McDonald

Title:   AVP

 

FIFTH THIRD BANK,

as a Term Loan A Lender

 

By:     /s/ Jonathan James                    

Name: Jonathan James

Title:   SVP

 

 

 

 

 

 



 

CONSENT AGREEMENT
INTERFACE, INC.

 




 